COURT OF APPEALS FOR THE
                                  FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER ON MOTION

 Cause number:               01-15-01046-CV
 Style:                      Carla Thomas and Eugene Thomas v. California Golden Coast, LLC
 Date motion filed*:         June 28, 2016
 Type of motion:             Motion for extension of time to file reporter’s record
 Party filing motion:        Court reporter Patricia Palmer
 Document to be filed:       Reporter’s Record

Is appeal accelerated?         No

 If motion to extend time:
        Original due date:            December 21, 2015
        Number of previous extensions      4            Current Due date: June 16, 2016
        granted:
        Date Requested:               July 16, 2016 (208 days from the original deadline)

Ordered that motion is:
      Granted
                If document is to be filed, document due: July 16, 2016.
                       The Court will not grant additional motions to extend time
           Denied
           Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
            Because the court reporter’s fifth extension request only seeks until July 16, 2016, to file
            the reporter’s record, this extension is granted, but the reporter is warned that no further
            extensions will be granted. See TEX. R. APP. P. 10.5(b)(1)(C), 35.3(c). Accordingly, if the
            reporter’s record is not filed by July 16, 2016, the Court may abate this appeal for the
            trial court to hold a show-cause hearing to determine whether Patricia Palmer should be
            held in contempt. See TEX. R. APP. P. 37.3(a)(1).

Judge's signature:/s/ Sherry Radack
                

Date: June 29, 2016